MEMORANDUM OPINION

No. 04-08-00484-CR

IN RE Martin A. CASAREZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	In this original mandamus proceeding, relator Martin A. Casarez has filed a pro se petition
for a writ of mandamus seeking to compel the trial court to rule on and grant his pro se request for
a speedy trial in the underlying criminal matter.  Counsel has been appointed to represent Casarez
in the trial court cause.  To obtain mandamus relief in a criminal matter, the relator must establish
the act sought to be compelled is ministerial rather than discretionary in nature, and there is no other
adequate remedy at law.  Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim.
App. 1987).  Although a trial court has the discretion to permit hybrid representation, it is not
required to do so.  See Scarbrough v. State, 777 S.W.2d 83, 92 (Tex. Crim. App. 1989); Landers v.
State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977).  It is well-established that a defendant in a
criminal matter does not have a right to hybrid representation.  Scheanette v. State, 144 S.W.3d 503,
505 n.2 (Tex. Crim. App. 2004).  Accordingly, the act Casarez seeks to compel is discretionary, not
ministerial, in nature and we therefore deny the pro se petition for a writ of mandamus.  See Tex. R.
App. P. 52.8(a).

								PER CURIAM

DO NOT PUBLISH
1. This proceeding arises out of Cause No. 2007-CR-8706, styled The State of Texas v. Martin A. Casarez,
pending in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle, presiding.